Opinion op the Court by
Judge Robertson :
The testimony authorized these deductions: 1, that Hughes’ administrator and the administrator of Wallace were anxious to have the note now sued on paid or sued on without delay. Second, that John S. Hughes, as principal obligor, to avoid a suit, promised to pay the note by the substitution of his own note with the appellants as his sureties. Third, that the appellants, acquainted with that arrangement, and informed by Wallace’s administrator that unless the promised substitution should, at once, be made, suit would be brought on the note without any further delay, executed their own negotiable note, in the absence of J. S. Hughes, for effectuating his arrangement and preventing the threatened suit and saving the credit of their partner. Fourth, that the note was thus paid, and assigned (without recourse) to them, merely as evidence against J. ¡3. Hughes that they had paid it for him. And these authorized deductions show a binding consideration, and sustain the verdict to the effect that the noted sued on had been thus discharged.
And, therefore, there being no error in instructions, the judgment is affirmed.